
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        THIS AGREEMENT (the "Agreement") is entered into effective as of this
22nd day of May, 2003 (the "Effective Date"), by and between NaPro
BioTherapeutics, Inc., a Delaware corporation (the "Company"), and James
McChesney, Ph.D. ("Executive"). Certain capitalized terms used in this Agreement
have the meaning set forth in Paragraph 17 of this Agreement.

RECITALS

        A.    WHEREAS, Executive is currently employed by the Company pursuant
to an Employment Agreement dated October 1, 2001; and

        B.    WHEREAS, the Company and Executive desire to amend the terms of
the Employment Agreement.

TERMS AND CONDITIONS

        In consideration of the respective covenants and agreements of the
parties contained in this Agreement, the parties agree as follows:

        1.    Employment Services.    The Company hereby agrees to engage
Executive, and Executive hereby agrees to perform services for the Company, on
the terms and conditions set forth in this Agreement. During the Employment
Period (as defined below), the Company and Executive agree that Executive will
serve as an executive officer of the Company in the position of Vice President,
Natural Products Chemistry with the duties, responsibilities and authority as
set forth on Schedule A, or will have such other executive title and such other
executive duties, responsibilities and authority as Executive and the Company
may agree upon from time to time, and will perform such services of an executive
and administrative character to the Company and its present or future
Subsidiaries consistent with the duties of the Company's other executive
officers, as the Company's Board of Directors (the "Board") may from time to
time direct (the "Employment Services") or the Bylaws of the Company may
provide. The Employment Services shall commence on the Effective Date of this
Agreement, and terminate as provided in Paragraph 6 (the "Employment Period").

        2.    Performance.    

        (a)   Executive shall report to the Chief Executive Officer (or person
acting in a similar capacity if the Company has no Chief Executive Officer), and
Executive shall devote his best efforts to the business of the Company and its
Subsidiaries. Executive shall devote 24 hours per week to the business of the
Company. Executive may engage in independent activities in areas unrelated to
the Company's business or the Company's actual or demonstrably anticipated
business. Executive shall perform his duties and responsibilities to the best of
his abilities in a diligent, trustworthy, businesslike and professional manner.
Executive shall not accrue paid vacation time, but shall be entitled to paid
time off for all Company vacation days.

        (b)   Executive shall perform the Employment Services at the Company's
executive offices or from his home (currently in Mississippi), traveling on
Company business or from other locations. Executive shall not be required to
perform the Employment Services away from his home for more than two weeks in
any month.

        3.    Compensation.    

        (a)   During the Employment Period, the Company will pay Executive for
the Employment Services a base salary (the "Base Salary.") From the Effective
Date through September 1, 2003,

1

--------------------------------------------------------------------------------

the Base Salary shall be at the annual rate of one hundred fifty five thousand
dollars ($155,000.) From September 1, 2003 on, the Base Salary shall be at the
annual rate of one hundred thousand dollars ($100,000) or such other increased
rate as the compensation committee of the Board or Board committee performing
equivalent functions (the "Compensation Committee") (or if the Board has no
Compensation Committee at the time, then the Board) may designate from time to
time, such salary to be paid at such periods as salary is paid to other
executive officers of the Company. The Compensation Committee (or the Board, if
applicable) shall review the Base Salary of the Executive at least annually on
the anniversary of the Effective Date and may, in its sole discretion, increase
(but not decrease) such Base Salary from time to time. Payment of the Base
Salary shall be subject to the customary withholding tax and other employment
taxes as required with respect to compensation paid by a corporation to an
employee.

        (b)   Executive may receive an annual bonus in such amount, if any, as
the Compensation Committee (or if the Board has no Compensation Committee at the
time, then the Board), in its discretion, may award to Executive, based upon
Executive's and the Company's performance during each year of the Employment
Period.

        (c)   The Executive shall be entitled to receive such stock options
during the Employment Period as determined from time to time by the Compensation
Committee (or if the Board has no Compensation Committee at the time, then the
Board).

        4.    Reimbursement for Expenses.    The Company shall promptly
reimburse Executive for all reasonable out-of-pocket expenses incurred by him in
the course of performing his duties under this Agreement, subject to the
Company's reasonable requirements with respect to reporting and documentation of
such expenses.

        5.    Benefits.    Executive shall be entitled to all fringe benefits
offered by the Company and to participate in all of the Company's employee
benefit programs both on the same basis as available to executives of the
Company, and shall be entitled to such other benefits as may from time to time
be made available to Executive. The Company shall use commercially reasonable
best efforts to obtain and keep directors' and officers' liability insurance
coverage in effect in an amount equivalent to that of a well-insured,
similarly-situated company; provided, however, that the failure to obtain and
keep such insurance in effect after the Company has exercised such commercially
reasonable best efforts shall not be a breach of the Company's obligations under
this Agreement.

        6.    Term and Termination.    

        (a)   Except as otherwise provided in this Agreement, the Employment
Period shall terminate upon the earlier of:

        (i)    two years from October 1, 2001 hereof (the "Initial Term");
provided, however, that the Employment Period shall be extended by one year
after the Initial Term and each year thereafter on the anniversary of the
Effective Date of this Agreement (each such extension, a "Renewal Term") unless
either Executive or the Board shall have given written notice to the other party
no later than 180 days prior to the commencement of any Renewal Term of his or
its desire to terminate the Employment Period on the date prior to the
commencement of such Renewal Term;

        (ii)   Executive's incapacity or permanent disability (which in either
case shall be deemed to occur only in the event Executive is unable to perform
the Employment Services for 180 days in any 12-month period) or death;

        (iii)  termination by Executive voluntarily or for Good Reason (as
defined below);

        (iv)  termination by the Company with or without Cause (as defined
below).

2

--------------------------------------------------------------------------------




        (b)   If (i) the Employment Period is terminated by the Company without
Cause, (ii) the Company fails to renew this Agreement, or (iii) Executive resign
for Good Reason, and provided that Executive has not breached the provisions of
Paragraphs 9, 10, 12, 13, 14, or 16 hereof in a manner that could adversely
affect the Company, the Company shall make the following payments to Executive
within 15 days after the Termination Effective Date (as defined below), subject
in each case to any applicable payroll or other taxes required to be withheld:
(i) a lump sum amount equal to one hundred fifty five thousand dollars
($155,000); and (ii) a lump sum amount in cash equal to any accrued but unpaid
salary and bonus through the Termination Effective Date. In addition, under the
circumstances specified in this Paragraph 6(b), all stock options granted to the
Executive prior to October 1, 2001, that have not expired but otherwise would
not be exercisable as of the Termination Effective Date because of vesting
requirements, shall be deemed fully vested and shall become fully exercisable as
of the Termination Effective Date under the terms of the applicable stock option
plan under which such stock options originally were granted. At Executive's
election, the Company shall continue to provide Executive medical, dental and
any other health insurance, life insurance, accidental death and dismemberment
insurance and disability protection no less favorable to Executive and
Executive's dependents covered thereby (including that Executive shall remain
obligated to continue to pay any costs or expenses which Executive would
otherwise be obligated to pay pursuant to such insurance or other protections
provided pursuant to Paragraph 5 as in existence on the Termination Effective
Date) until the first to occur of (i) the date of Executive's re-employment and
subsequent opportunity to participate in any health insurance program with
comparable coverage provided by such new employer, including without limitation,
coverage with respect to any pre-existing conditions or (ii) eighteen months
after such Termination Effective Date.

        (c)   If a Change of Control (as defined below) occurs or is
anticipated, and (i) the Employment Period is terminated by the Company without
Cause, (ii) Executive resigns for Good Reason, or (iii) the Company fails to
renew this Agreement, and provided that Executive has not breached the
provisions of Paragraphs 9, 10, 12, 13, 14, or 16 hereof in a manner that could
adversely affect the Company, then the Company shall make the following payments
to Executive within 15 days after the Termination Effective Date (as defined
below), subject in each case to any applicable payroll or other taxes required
to be withheld: (i) a lump sum amount equal to two hundred seventy one thousand,
two hundred fifty dollars ($271,250); and (ii) a lump sum amount in cash equal
to any accrued but unpaid salary and bonus through the Termination Effective
Date. At Executive's election, the Company shall continue to provide Executive
medical, dental and any other health insurance, life insurance, accidental death
and dismemberment insurance and disability protection no less favorable to
Executive and Executive's dependents covered thereby (including that Executive
shall remain obligated to continue to pay any costs or expenses which Executive
would otherwise be obligated to pay pursuant to such insurance or other
protections provided pursuant to Paragraph 5 as in existence on the date of such
termination) until the first to occur of (i) the date of Executive's
re-employment and subsequent opportunity to participate in any health insurance
program with comparable coverage provided by such new employer, including
without limitation, coverage with respect to any pre-existing conditions or
(ii) eighteen months after such Termination Effective Date.

        (d)   Except as provided in Paragraphs 6(b) or (c), upon termination of
the Employment Period, Executive shall be entitled to receive only accrued but
unpaid salary and bonus through the date of such termination.

        (e)   For purposes of this Agreement, "Cause" shall mean (i) the
conviction (or plea of nolo contendere) of a felony or a crime involving moral
turpitude or the commission of any other act which has an adverse effect on the
Company and which involves dishonesty, disloyalty or fraud with respect to the
Company or any of its Subsidiaries, (ii) conduct bringing the Company or any

3

--------------------------------------------------------------------------------




of its Subsidiaries into substantial public disgrace or disrepute, including,
without limitation, such conduct resulting from repeated acts of alcohol or drug
abuse, (iii) continued failure by Executive to substantially perform his duties
as reasonably directed by the Board for a period of 15 days after the Board has
made a written demand for substantial performance which specifically identifies
the manner in which the Board believes that Executive has not substantially
performed his duties, or (iv) gross negligence or misconduct not in good faith
with respect to the Company or any of its Subsidiaries that materially and
adversely affects the Company, or (v) any other material breach of this
Agreement which is not cured within 15 days after Executive's receipt of written
notice thereof.

        (f)    For purposes of this Agreement, termination of the Employment
Period by Executive for "Good Reason" shall mean termination by Executive
(i) within 90 days after Executive has been assigned, without Executive's
consent, to any duties substantially inconsistent with Executive's position,
duties, responsibilities or status with the Company as contemplated in
Paragraph 1 of this Agreement; (ii) following a reduction of Executive's Base
Salary in anticipation of or following a Change of Control; or (iii) upon a
material breach of this Agreement by the Company which is not cured within
30 days after the Company's receipt of written notice thereof. Executive shall
provide written notice to the Company of any and all grounds that Executive
alleges constitute "Good Reason" and the Company shall have 30 days after
receipt of such written notice to cure any such alleged grounds for "Good
Reason". If, following the expiration of such 30 day period, Executive still
believes that "Good Reason" exists for Executive's termination of Employment,
the provisions of Paragraph 7 shall apply.

        (g)   For purposes of this Agreement, a "Change of Control" shall mean
(i) any consolidation or merger of the Company in which the Company is not the
surviving or continuing corporation or pursuant to which shares of the Company's
common stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of the Company's common stock
immediately prior to the merger have (directly or indirectly) at least an 80%
ownership interest in the outstanding common stock of the surviving corporation
immediately after the merger, (ii) the acquisition by any person, together with
all affiliates and associates of such person, of beneficial ownership of
securities of the Company that represent twenty five percent (25%) or more of
the outstanding voting securities of the Company, other than an acquisition of
newly-issued voting securities directly from the Company in a single transaction
or series of related transactions as a result of which the holders of the
Company's voting securities immediately prior to the consummation of such
transaction or series of related transactions continue to hold securities
representing a majority of the voting power of all of the Company's outstanding
voting securities, (iii) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company, (iv) the stockholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company, (v) as a
result of, or in connection with, any cash tender offer, exchange offer, merger
or other business combination, sale of assets, or an accumulation, directly or
indirectly, by any person or group (other than the Company, any Subsidiary, or
any employee benefit plan sponsored or maintained by the Company or any
Subsidiary, or any trustee of such plan acting as trustee) of securities of the
Company representing 25% or more of the combined voting power of the Company's
then outstanding securities, the members of the Board immediately prior to the
first public announcement relating to such event shall thereafter cease to
constitute a majority of the Board, or (vi) as a result of, or in connection
with, any proxy or consent solicitation or contested election, one or more
members of the Board are elected in opposition to the nominees of the Board.

        (h)   Promptly (but in any event within 20 days) following any
termination of the Employment Period, and as of that date, the Company will
notify Executive of the itemized and aggregate cash value of the payments and
benefits, as determined under Section 280G of the Internal Revenue

4

--------------------------------------------------------------------------------




Code (the "Code"), received or to be received by Executive in connection with
the termination of Executive's employment (whether payable pursuant to the terms
of this Agreement or otherwise). At the same time, the Company shall advise
Executive of the portion of such payments or benefits which constitute parachute
payments within the meaning of the Code and which may subject Executive to the
payment of excise taxes pursuant to Section 4999 and the expected amount of such
taxes (such payments or benefits being hereinafter referred to as "Parachute
Payments").

        (i)    Notwithstanding the provisions of Paragraph 6(c) hereof, if all
or any portion of the payments or benefits provided under Paragraph 6(c) either
alone or together with other payments or benefits which Executive has received
or is then entitled to receive from the Company and any of its Subsidiaries
would constitute Parachute Payments, such payments or benefits provided to
Executive under Paragraph 6(c) shall be reduced to the extent necessary so that
no portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code; but only if, by reason of such reduction, Executive's net after tax
benefit shall exceed the net after tax benefit if such reduction were not made.
"Net after tax benefit" for purposes of this Paragraph 6(i) shall mean the sum
of (i) the total amount payable to Executive under Paragraph 6(c) hereof, plus
(ii) all other payments and benefits which Executive has received or is then
entitled to receive from the Company and any of its subsidiaries that would
constitute a Parachute Payment, less (iii) the amount of federal income taxes
payable with respect to the payment and benefits described in (i) and (ii) above
calculated at the maximum marginal income tax rate for each year in which such
payments and benefits shall be paid to Executive (based upon the rate in effect
for such year as set forth in the Code at the Termination Date), less (iv) the
amount of excise taxes imposed with respect to the payments and benefits
described in (i) and (ii) above by Section 4999 of the Code.

        For purposes of this Paragraph 6(i), Executive's base amount, the
present value of the Parachute Payments, the amount of the excise tax and all
other appropriate matters shall be determined by the Company's independent
auditors in accordance with the principles of Section 280G of the Code and based
upon the advice of tax counsel selected by the Company, which tax counsel shall
be reasonably satisfactory to Executive, provided, however, that the applicable
federal rate used for the purposes of calculating the present value of the
Parachute Payments shall be the federal rate in effect on the date of this
Agreement.

        7.    Notice of Certain Termination.    In the event that either (i) the
Company shall terminate Executive for Cause or (ii) Executive shall terminate
for Good Reason, then any such termination shall be communicated by written
notice to the other party hereto. Any such notice shall specify (x) the
effective date of termination of the Employment Period, which, except as
otherwise provided in Paragraph 6(f), shall not be more than 30 days after the
date the notice is delivered (the "Termination Effective Date") and (y) in
reasonable detail the facts and circumstances underlying a determination that
the termination is for Cause or for Good Reason, as the case may be. If within
15 days after any notice of termination of Executive for Cause by the Company is
given, or if within 15 days after the Company's 30 day cure period under
Paragraph 6(f) has expired, the party receiving such notice notifies the other
party that a good faith dispute exists concerning the characterization of the
termination, the Termination Effective Date shall be the date on which such
dispute is finally resolved either by written agreement of the parties or by
binding arbitration conducted pursuant to the rules of the American Arbitration
Association. Notwithstanding the pendency of any such dispute, the Company shall
continue Executive and Executive's dependents as participants in all medical,
dental and any other health insurance, life insurance, accidental death and
dismemberment insurance and disability protection plans of the Company in which
Executive and Executive's dependents were participating when the notice giving
rise to the dispute was given, until the dispute is finally resolved. Benefits
provided under this Paragraph 7 are in addition to all other amounts due under
this Agreement and shall not be offset against, or reduce any other amounts due
under, this Agreement.

5

--------------------------------------------------------------------------------


        8.    Insurance.    The Company may, at its election and for its
benefit, insure Executive against accidental death, and Executive shall submit
to such physical examination and supply such information as may be required in
connection therewith.

        9.    Non-disclosure of Confidential Information.    

        (a)   Unless Executive first secures written consent from the Company
pursuant to procedures implemented by Company after the date hereof, Executive
shall not disclose or use at any time, either during the Employment Period or
thereafter, any Confidential Information (as defined in Paragraph 17) except to
the extent Executive reasonably believes is necessary to disclose or use such
Confidential Information in performing the Employment Services. Executive
further agrees that Executive will use Executive's commercial best efforts to
safeguard the Confidential Information and protect it against disclosure,
misuse, espionage, loss and theft, including, without limitation, causing
recipients of Confidential Information to enter into non-disclosure agreements
with the Company. Subject to the provisions of Paragraphs 10 and 13, nothing
herein shall be construed to prevent Executive from using Executive's general
knowledge and skill after termination of this agreement, whether Executive
acquired such knowledge or skill before or during the Employment Period.

        (b)   In the event the Company has entered into confidentiality
agreements with third parties (not including Company employees) which contain
provisions different from those set forth in this Agreement, Executive agrees,
in addition to the provisions of Paragraph 9(a), to comply with any such
different provisions of which Executive is notified by the Company.

        10.    Company Ownership of Intellectual Property.    Executive hereby
assigns to the Company all right, title and interest in and to all Intellectual
Property (as defined in Paragraph 17) contributed to or conceived or made by
Executive during the Employment Period and prior to the Employment Period during
the period Executive was employed by or engaged in research or development
activities for or with the Company or its predecessors and affiliates (whether
alone or jointly with others) to the extent such Intellectual Property is not
owned by the Company as a matter of law. Executive shall promptly and fully
communicate to the Company all Intellectual Property conceived, contributed to
or made by Executive and shall cooperate with the Company to protect the
Company's interests in such Intellectual Property including, without limitation,
providing assistance in securing patent protection and copyright registrations
and signing all documents reasonably requested by the Company, even if such
request occurs after the Employment Period. The Company shall pay Executive's
reasonable expenses of cooperating with the Company in protecting the Company's
interests in such Intellectual Property unless the subject matter of the
requested cooperation is related to actions taken or failed to be taken by
Executive wrongfully or otherwise not in good faith.

        11.    Executive's Rights.    Paragraph 10 of this Agreement does not
apply to an invention for which no equipment, supplies, facilities or trade
secret information of the Company was used and which was developed entirely on
Executive's own time, unless (a) the invention relates (i) to the business of
the Company, or (ii) to the Company's actual or demonstrably anticipated
material research or development, or (b) the invention results from any work
performed by Executive for the Company.

        12.    Return of Materials.    Upon Termination of the Employment
Period, or at any time reasonable requested by the Company, Executive shall
promptly deliver to the Company all copies of Confidential Information in
Executive's possession and control, including written records, manuals, lab
notebooks, customer and supplier lists and all other materials containing any
Confidential Information. If the Company requests, Executive shall provide
written confirmation that Executive has returned all such materials. Subject to
the provisions of this Agreement, including, without limitation, Paragraph 11,
notwithstanding anything in this Agreement to the contrary, upon termination of
the Employment Period, the Company, at Executive's request, shall promptly
return to Executive any equipment or other materials owned by Executive then
being used by or then in the possession of the Company.

6

--------------------------------------------------------------------------------


        13.    Non-Competition.    Executive acknowledges and agrees that
Executive is considered to be part of the professional, managerial and executive
staff of the Company whose duties include the formulation and execution of
management policy, and that in the course of Executive's duties, Executive is
permitted access to Intellectual Property, which includes, among other things,
trade secrets of the Company that the Company seeks to protect from
dissemination and disclosure. Executive acknowledges and agrees that during the
Employment Period and for a period of five years thereafter (the "Non-compete
Period"), Executive will not, without the prior written consent of the Company,
directly or indirectly, provide products or services substantially similar to
the Employment Services to any business or entity that provides or offers or
demonstrably plans to provide or offer, products or services that (i) are the
same as or substantially similar to the products or services provided by the
Company at any time during the Employment Period, (ii) relate to the Company's
Intellectual Property (whether the Company acquired such Intellectual Property
pursuant to this Agreement or otherwise), or (iii) relate to any subject matter
of the Company's actual or demonstrably anticipated material research and
development during the Employment Period, including without limitation, taxol,
taxanes and any other compounds, within any geographical area in which the
Company or any of its subsidiaries provide or plan to provide such products or
services.

        14.    Non-Solicitation.    Executive acknowledges and agrees that
during the Non-compete Period, Executive will not (a) solicit, induce or attempt
to induce, directly or indirectly, any employee of the Company to leave the
employment of the Company to work for Executive or for any other person, firm or
corporation or (b) hire any employee of the Company.

        15.    Acknowledgment of Reasonableness.    Executive acknowledges and
agrees that the limitations set forth in Paragraphs 13 and 14 are reasonable
with respect to scope, duration and geographic area and are properly required
for the protection of the legitimate business interest of the Company.

        16.    Further Assistance.    During the Non-compete Period, Executive
will not make any disclosure or other communication to any person, issue any
public statements or otherwise cause to be disclosed any information which is
designed, intended or might reasonably be anticipated to discourage any persons
from doing business with the Company or otherwise have a negative impact or
adverse effect on the Company, except to the extent such disclosure is required
by law. During the Non-compete Period, Executive will provide assistance
reasonably requested by the Company in connection with actions taken by
Executive during the Employment Period, including but not limited to assistance
in connection with any lawsuits or other claims against the Company arising from
events during the Employment Period, provided that the Company shall reimburse
all reasonable expenses (including without limitation, reasonable loss of
compensation from other sources resulting from such assistance during normal
business hours).

        17.    Certain Definitions.    

        "Affiliate" and "Associate" have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as in effect on the date of this Agreement (the
"Exchange Act Rules"), and "Beneficial Ownership" has the meaning ascribed to
such term in Rule 13d-3 of the Exchange Act Rules.

        "Confidential Information" means all information (whether or not
specifically labeled or identified as confidential), in any form or medium, that
is disclosed to, or developed or learned by Executive during the Employment
Period and prior to the Employment Period during the period Executive was
employed by or engaged in research or development activities for or with the
Company or its predecessors and affiliates or that relates to the business,
products, services, customers, research or development of the Company, its
Subsidiaries, its Affiliates, or third parties with whom the Company, its
Subsidiaries or its Affiliates does business or from whom the Company or its
Affiliates receives information. Confidential Information shall not include any
information that (i) has become publicly known through no wrongful act or breach
of any obligation of confidentiality, as evidenced by written

7

--------------------------------------------------------------------------------


records or documents; or (ii) was rightfully received by Executive on a
non-confidential basis from a third party (provided that such third party is not
known to Executive to be bound by a confidentiality agreement with the Company
or another party), as evidenced by written records or documents.

        "Intellectual Property" means any idea, invention, design, development,
device, method or process (whether or not patentable or reduced to practice or
including Confidential Information) and all related patents and patent
applications, any copyrightable work or mask work (whether or not including
Confidential Information) and all related registrations and applications for
registration, and all other proprietary rights.

        "Subsidiaries" means any corporation of which the securities having a
majority of the voting power in electing directors are, at the time of
determination, owned by the Company, directly or through one of more
Subsidiaries.

        18.    Executive Representations.    Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by Executive does not and will not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, and (b) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.

        19.    Company Representations.    The Company hereby represents and
warrants to Executive that (a) the execution, delivery and performance of this
Agreement by the Company does not and will not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Company is a party or by which it is bound, and (b) upon the
execution and delivery of this Agreement by Executive, this Agreement shall be
the valid and binding obligation of the Company, enforceable in accordance with
its terms.

        20.    Severability and Modification.    If any provision of this
Agreement shall be held or declared to be illegal, invalid or unenforceable,
such illegal, invalid or unenforceable provision shall not affect any other
provision of this Agreement, and the remainder of this Agreement shall continue
in full force and effect as though such provision had not been contained in this
Agreement. If the scope of any provision in this Agreement is found to be broad
to permit enforcement of such provision to its full extent, Executive consents
to judicial modification of such provision and enforcement to the maximum extent
permitted by law.

        21.    Notices.    Except as otherwise expressly set forth in this
Agreement, all notices, requests and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be given (and, except as otherwise provided in this Agreement,
shall be deemed to have been duly given if so given) when delivered if given in
person or by telegram, three days after being mailed by first class registered
or certified mail, return receipt requested, postage prepaid, or one day after
being sent prepaid via reputable overnight courier to the parties at the
following addresses (or such other address as shall be furnished in writing by
like notice; provided, however, that notice of change of address shall be
effective only upon receipt):

Notices to Executive

James McChesney
[c/o NaPro BioTherapeutics, Inc.
6304 Spine Road, Unit A
Boulder, Colorado 80301]

8

--------------------------------------------------------------------------------

Notices to Company

NaPro BioTherapeutics, Inc.
6304 Spine Road, Unit A
Boulder, Colorado 80301
Attn VP, General Counsel

        22.    Entire Agreement.    This Agreement contains the entire agreement
between parties with respect to the subject matter hereof and supersedes any
previous understandings or agreements, whether written or oral, regarding such
subject matter.

        23.    Governing Law.    All questions concerning the construction,
validity and interpretations of this Agreement will be governed by the internal
law, and not the law of conflicts, of the State of Colorado.

        24.    Survival.    Paragraphs 6, 9, 10, 11, 12, 13, 14 and 16 and any
other provision of this Agreement which by its terms could survive termination
of the Employment Period shall survive and continue in full force in accordance
with their terms notwithstanding any termination of the Employment Period.

        25.    Counterparts.    This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

        26.    Successors and Assigns.    This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective successors and assigns; provided that in no event shall Executive's
obligations under this Agreement be delegated or transferred by Executive, nor
shall Executive's rights be subject to encumbrance or to the claims of
Executive's creditors. This Agreement is for the sole benefit of the parties
hereto and shall not create any rights in third parties other than Executive's
spouse or beneficiary as expressly set forth herein.

        27.    Remedies.    Except as otherwise provided in this Agreement,
(i) each of the parties to this Agreement will be entitled to enforce its rights
under this Agreement specifically, to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights to which it may
be entitled and (ii) disputes under this Agreement not finally resolved in
writing by the parties within sixty days after one party gives notice in good
faith to the other party that a bona fide dispute exists shall be resolved
pursuant to binding arbitration conducted in Denver, Colorado in accordance with
the rules of the American Arbitration Association. The prevailing party in any
such arbitration shall be entitled to have its costs and expenses (including
reasonable attorney's fees and expenses) relating to such arbitration paid by
the other party if the arbitrator(s) conducting such arbitration so determine.
Notwithstanding the foregoing, the parties agree and acknowledge that money
damages may not be an adequate remedy for breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement. The prevailing party in any suit shall be entitled
to recover reasonable attorneys fees and costs from the other party.

        28.    Modifications and Waivers.    No provision of this Agreement may
be modified, altered or amended except by an instrument in writing executed by
the parties hereto. No waiver by either party hereto of any breach by the other
party hereto of any term or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar terms or
provisions at the time or at any prior or subsequent time.

        29.    Headings.    The headings contained herein are solely for the
purpose of reference, are not part of this Agreement and shall not in any way
affect the meaning or interpretation of this Agreement.

9

--------------------------------------------------------------------------------


        30.    Notification of Subsequent Employer.    Executive agrees that the
Company may present a copy of this Agreement to any third party.

        31.    UNDERSTAND AGREEMENT.    EXECUTIVE REPRESENTS AND WARRANTS THAT
(a) EXECUTIVE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION OF THIS
AGREEMENT, (b) EXECUTIVE HAS HAD THE OPPORTUNITY TO OBTAIN ADVICE FROM LEGAL
COUNSEL OF EXECUTIVE'S CHOICE, OTHER THAN COUNSEL TO THE COMPANY (WHO IS NOT
REPRESENTING THE EXECUTIVE), IN ORDER TO INTERPRET ANY AND ALL PROVISIONS OF
THIS AGREEMENT, (c) EXECUTIVE HAS HAD THE OPPORTUNITY TO ASK THE COMPANY
QUESTIONS ABOUT THIS AGREEMENT AND ANY OF SUCH QUESTIONS EXECUTIVE HAS ASKED
HAVE BEEN ANSWERED TO EXECUTIVE'S SATISFACTION, AND (d) EXECUTIVE HAS BEEN GIVEN
A COPY OF THIS AGREEMENT.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed on the day and year first above written.


 
 
EXECUTIVE
 
 


--------------------------------------------------------------------------------


 
 
NAPRO BIOTHERAPEUTICS, INC.
 
 
By:
 


--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



QuickLinks


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
